JUDGE HARGIS
delivered the opinion of the court.
The appellees held a note on the appellant for the sum $243.13, dated March 30th, 1880, and due sixty days after date.
This was an action on that note by the appellees who allege, in substance, that the appellant executed the note and has never paid it, but has possession of it, which he obtained through the mistake of one of the employés of appellees, who indorsed it to the Madison National Bank of Richmond, Kentücky, for collection, and through inadvertence, addressed the letter in which he had inclosed it to-the appellant instead of to the bank. The appellant pleaded *290payment of the note in the ordinary course' of business, and ■denies that the note was sent to him by mistake.
The evidence of the appellees and their employés,-and of the bank and its officers and employés, establishes the fact that none of them collected or received payment of the note, and raises a strong presumption that the note was sent to the appellant through mistake, and that he thus obtained possession of it without payment. But however this may be, the law relative to the payment of such paper ,so inclosed conclusively settles the rights of the parties. The appellant claims that he paid the note to a stranger or a person known to him at the time, but whose name -he has since forgotten. The note was made payable to the order of the sSjppellee at the Madison National Bank, Richmond, Kentucky. When it came to the hands of the appellant it bore this indorsement, to-wit:
' “Pay to Ivfad. Natl. Bk. of Richmond, Ky., for collection. . F. G. Ringgold & Co.”
This was a special authority to the bank authorizing it to make the collection of the note, and, according to authority, the bank, or its agents authorized to act for it, were the proper parties to whom the payment should have been made, and by whom the note could have been legally presented for payment, subject to the right of interference of the appellees by revocation or otherwise. Had the supposed holder to whom appellant contends he paid the note produced it indorsed in blank, or had the note been payable to bearer, either would have been sufficient evidence of his right to present it and receive the payment. But the payment by the appellant to an unknown holder or stranger who had no right to collect it, either as agent in fact or bona fide owner, in the face of the special indorsement to the *291■bank for collection by the appellees, was ■ made at his own ¡risk, as the possession with such an indorsement was notice to him that none but the bank or its agents, or the appellees • and their agents, were authorized to present the note or receive the money thereon.
The appellees adopted the natural and proper method of informing the appellant of the fact that they had constituted the bank their agent for collection, and had he taken the precaution which ordinary prudence dictates, and read the ■ indorsement plainly written upon the back of the note, he could have ascertained whether the person presenting it was the proper person to whom payment should have been made; and having paid the note to a fraudulent holder, if, ■indeed, he paid it to any one, the appellant must suffer the doss because he took the risk.
Wherefore the judgment is affirmed.